Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2020 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2004/0046915) in view of Enomoto (US 2011/0102721).
Regarding claim 1, Takeda et al. (figures 1-7) discloses a display device, comprising: 
a display substrate (121) comprising pixel areas defined in a display area;
an opposite substrate (131) facing the display substrate, coupled to the display substrate; and 
a liquid crystal layer (139) disposed between the display substrate and the opposite substrate; 
a pixel electrode (128) disposed in each of the pixel areas; 
a common electrode (134) disposed on the opposite substrate and configured to form an electric field in cooperation with the pixel electrode; and 
a light blocking layer (133) disposed on one of the display substrate and the opposite substrate and configured to block light, 
wherein: 
a plurality of domains are defined in each of the pixel areas, the plurality of domains being arranged in a second direction crossing the first direction; 
each of the pixel areas (pixel P and the pixel above or below it) comprises a first sub-pixel area and a second sub-pixel area, which are arranged in the second direction, and the light blocking layer is disposed between the first sub-pixel area and the second sub-pixel area; 
the plurality of domains comprise first, second, third, and fourth domains (the pixel portions above or below capacitance bus line 123 along branch portions of the pixel electrode 128 and projections 130) defined in the first sub-pixel area and fifth, sixth, seventh, and eighth domains defined in the second sub-pixel area (the pixel portions below or above capacitance bus line 123 along branch portions of the pixel electrode 128 and projections 130);
liquid crystal molecules in the first and second domains are oriented toward a first side of the display area; 
the third and fourth domains are disposed between the first and second domains and the light blocking layer, and 
liquid crystal molecules in the third and fourth domains are oriented toward a second side of the display area; 
liquid crystal molecules in the fifth and sixth domains are oriented toward the first side of the display area; and 
the seventh and eighth domains are spaced apart from the light blocking layer with the fifth and sixth domains therebetween, and liquid crystal molecules in the seventh and eighth domains are oriented toward the second side of the display area;
the first to fourth domains are arranged in order along the second direction (figure 7), 
the fifth to eight domains are arranged in order along the second direction, 
liquid crystal molecules of the first and fifth domains are arranged in a first liquid crystal alignment direction crossing the first direction and the second direction; 
liquid crystal molecules of the second and sixth domains are arranged in a second liquid crystal alignment direction crossing the first liquid crystal aliment direction; 
liquid crystal molecules of the third and seventh domains are arranged in a third liquid crystal alignment direction opposite to the second liquid crystal alignment direction; and 
liquid crystal molecules of the fourth and eight domains are arranged in a fourth liquid crystal alignment direction opposite to the first liquid crystal alignment direction.
Takeda et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Takeda et al. is silent regarding a curved display device.  Enomoto (figures 1-2(c)) Enomoto teaches a curving direction can be a longitudinal direction (direction indicated by arrows in FIG. 2(b)) or a lateral direction (direction indicated by arrows in FIG. 2(c)) of the liquid crystal display panel 11; see at least paragraph 0039).  Therefore, Enomoto (figures 1-2(c)) teaches the display area being curved along a first direction when viewed in a plan view; an opposite substrate curved along the first direction together with the display substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrates as taught by Enomoto in order to suppress display unevenness resulting from positional misalignment of the two substrates due to curvature and provide a liquid crystal display achieving a high-quality display image.
Regarding claim 2, Takeda et al. (figures 1-7) discloses wherein the first and second sides of the display area face each other.  
Regarding claim 3, Enomoto (figures 1-2(c)) teaches wherein the display area has a curved shape curved along the first direction.  
Regarding claim 4, Takeda et al. (figures 1-7) discloses wherein the first direction is substantially perpendicular to the second direction.  
Regarding claim 5, Takeda et al. (figures 1-7) discloses wherein portions of the pixel electrode extend in a direction inclined with respect to the first and second directions when viewed in the plan view so as to define the plurality of domains.  
Regarding claim 8, Takeda et al. (figures 1-7) discloses wherein the pixel electrode comprises: a first sub-pixel electrode disposed in the first sub-pixel area; and a second sub-pixel electrode disposed 
Regarding claim 9, Takeda et al. (figures 1-7) discloses wherein the display substrate further comprises: a first data line electrically connected to the first sub-pixel electrode and configured to apply a first data signal to the first sub-pixel electrode; and a second data line electrically connected to the second sub-pixel electrode and configured to apply a second data signal different from the first data signal to the second sub- pixel electrode.  
The limitation, “configured to apply a second data signal different from the first data signal to the second sub- pixel electrode” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Lee discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 10, Takeda et al. (figures 1-7) discloses wherein: the first sub-pixel electrode comprises first branch portions disposed in the first domain, second branch portions disposed in the second domain, third branch portions disposed in the third domain, and fourth branch portions disposed in the fourth domain; the second sub-pixel electrode comprises fifth branch portions disposed in the fifth domain, sixth branch portions disposed in the sixth domain, seventh branch portions disposed in the seventh domain, and eighth branch portions disposed in the eighth domain; and the first to eighth branch portions extend in a direction inclined with respect to the first and second directions when viewed in the plan view.  
Regarding claim 11, Takeda et al. 
Regarding claim 13, Takeda et al. (figures 1-7) discloses wherein: liquid crystal alignment directions of the liquid crystal molecules aligned by the electric field in the first, second, seventh, and eighth domains are different from each other; and liquid crystal alignment directions of the liquid crystal molecules aligned by the electric field in the third, fourth, fifth, and sixth domains are different from each other.  
Regarding claim 14, Takeda et al. (figures 1-7) discloses wherein: liquid crystal alignment directions of the liquid crystal molecules aligned by the electric field in the first, second, third, and fourth domains are different from each other; and liquid crystal alignment directions of the liquid crystal molecules aligned by the electric field in the fifth, sixth, seventh, and eighth domains are different from each other.  
Regarding claim 18, Takeda et al. (figures 1-7) discloses wherein: the display substrate further comprises a first alignment layer configured to align the liquid crystal molecules; the opposite substrate comprises a second alignment layer configured to align the liquid crystal molecules; and liquid crystal alignment directions of the liquid crystal molecules aligned by the first alignment layer are substantially the same as liquid crystal alignment directions of the liquid crystal molecules aligned by the second alignment layer in each of the plurality of domains.
Regarding claim 19, Takeda et al. (figures 1-7) discloses wherein the pixel areas are arranged in a matrix.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. in view of Enomoto; further in view of Jun (US 2006/0061722).
Regarding claim 16, Lee as modified by Enomoto teaches the limitations as shown in the rejection of claim 8 above.  However, Lee as modified by Enomoto is silent regarding a shielding electrode.  Jun (figures 1-5) teaches the display Jun in order to a achieve circuit layout of a liquid crystal display designed so that a short circuit is substantially prevented and in a case where a short circuit has occurred, is easily removed.
Regarding claim 17, Song et al. as modified by Enomoto and Jun (figures 1-5) teaches each of the shielding electrodes extends in the second direction; and the first and second sub-pixel electrodes are disposed between two shielding electrodes adjacent to each other among the shielding electrodes and arranged in the second direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871